                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RACHEL SCHMERLING and                                                    CIVIL ACTION
KEVIN SCHMERLING, H/W,
              Plaintiffs,

                  v.
                                                                         NO. 17-3659
LM GENERAL INSURANCE COMPANY,
INC., also known as and doing business as
“LIBERTY MUTUAL,”
                    Defendant.

DuBois, J.                                                                                      November 6, 2018

                                            MEMORANDUM

    I.       INTRODUCTION

         This underinsured motorist benefits action arose from the events of August 4, 2015, when

plaintiff Rachel Schmerling was struck by a motor vehicle while walking in a parking lot in

Downington, Pennsylvania, and suffered injuries.1 Def.’s Mem. 1; Plts.’ Mem. Resp. to Def.’s

Mem. 1. Ms. Schmerling asserted a personal injury claim against the underlying tortfeasor, who

had $300,000 in third-party liability insurance coverage. Def.’s Mem. 2; Plts.’ Resp. 2.

Following negotiations, she consented to a settlement of $275,000 with the tortfeasor. Def.’s

Mem. 2; Plts.’ Resp. 2.

         At the time of the accident, Ms. Schmerling was covered by an insurance policy issued

by defendant LM General Insurance Co. (“Liberty Mutual”) that provides coverage for up to

$100,000 in underinsured motorist benefits. Def.’s Mem. 1; Plts.’ Resp. 2. Plaintiffs initiated

the instant action on August 15, 2017, to recover underinsured motorist benefits under this


1
  Ms. Schmerling suffered injuries to her left hip and right knee and underwent arthroscopic surgery on both. Def.’s
Mem. 1; Plts.’ Resp. 1. She further alleges residual injuries, and her orthopedic surgeon states she will likely need a
left hip replacement. Def.’s Mem 1; Plts.’ Resp. 1. Plaintiffs also alleged an injury to Ms. Schmerling’s right hip
but withdrew all such claims during the Final Pretrial Conference on September 18, 2018. See Order, ECF No. 23.
policy. Def.’s Mem. 2; Plts.’ Resp. 2. The only issue remaining is the extent of Ms.

Schmerling’s injuries. To recover under the policy, plaintiffs must show that the value of Ms.

Schmerling’s damages exceeds the underlying tortfeasor’s $300,000 insurance coverage. Def.’s

Mem. 2; Plts.’ Resp. 2.

         At the Final Pretrial Conference, in discussing the parties’ pretrial submissions, the

parties disagreed over how the case should be presented to the jury. As a consequence, by Order

dated September 18, 2018 (Document No. 24), the Court directed the parties to file memoranda

supporting their respective positions. These memoranda are presently before the Court.

Defendant contends the case should be presented as a personal injury action and plaintiffs should

be precluded from introducing evidence of Ms. Schmerling’s underinsured motorist coverage

and the settlement with the tortfeasor. Plaintiffs respond that it is necessary to present this

evidence to the jury. For the reasons that follow, the Court adopts defendant’s position.

   II.      APPLICABLE LAW

         Evidence must be relevant to be admissible. Forrest v. Beloit Corp., 424 F.3d 344, 355

(3d Cir. 2005). “Evidence is relevant if: (a) it has any tendency to make a fact more or less

probable than it would be without the evidence; and (b) the fact is of consequence in determining

the action.” Fed. R. Evid. 401. Nonetheless, relevance alone does not ensure admissibility.

Coleman v. Home Depot Inc., 306 F.3d 1333, 1343 (3d Cir. 2002). Relevant evidence may be

ruled inadmissible “if its probative value is substantially outweighed by a danger of one or more

of the following: unfair prejudice, confusing the issues, misleading the jury, undue delay,

wasting time, or needlessly presenting cumulative evidence.” Fed. R. Evid. 403. “Unfair

prejudice” is more than simply “damage to the opponent’s cause” but rather is “prejudice of the

sort which cloud[s] impartial scrutiny and reasoned evaluation of the facts, [and] which inhibit[s]



                                                   2
neutral application of principles of law to the facts as found.” Goodman v. Pa. Tpk. Comm’n,

293 F.3d 655, 670 (3d Cir. 2002) (internal citations omitted).

   III.        DISCUSSION

          Defendant argues that the Court must exclude evidence of the amount of Ms.

Schmerling’s underinsured motorist coverage and her settlement negotiations and agreement

with the underlying tortfeasor because they are irrelevant and, if admitted, would be unfairly

prejudicial. Plaintiffs respond that both the underinsured motorist policy and the underlying

settlement amount are relevant, would assist the jury in reaching a verdict, and are not unfairly

prejudicial. For the reasons that follow, the Court agrees with defendant.

          A.     The Underinsured Motorist Policy

          Defendant argues evidence of Ms. Schmerling’s underinsured motorist policy is

irrelevant and runs the risk of being unfairly prejudicial. Courts in Pennsylvania have reached

differing conclusions on this issue. See Ridolfi v. State Farm Mut. Auto. Ins. Co., No. 15-859,

2017 WL 3198062, at *2–3 (M.D. Pa. July 27, 2017) (analyzing this body of case law).

Plaintiffs rely on Noone v. Progressive Direct Ins. Co., in which the court concluded, without

elaborating, that evidence of the underinsured motorist coverage, “even if it is merely

background information, will assist the jury in completely understanding and evaluating the

case” and that the evidence was “not overly prejudicial” to the defendant. See No. 12-1675,

2013 WL 8367579, at *2 (M.D. Pa. May 28, 2013).

          Defendant, on the other hand, cites Lucca v. Geico Ins. Co., No. 15-4124, 2016 WL

3632717 (E.D. Pa. July 7, 2016). Addressing the same issue, the Lucca court concluded that the

underinsured motorist policy limit, which was undisputed, did not reach even the “low bar” of

being relevant, because it presented no facts for the jury to decide. See Lucca, 2016 WL



                                                 3
3632717, at *2–3 (noting Noone failed to explain how an underinsured motorist policy “would

be helpful to the jury or to what disputed issue in the case the information related”). The Lucca

court further stated that the same evidence “may very well serve to prejudice [defendant] by

giving the jury an anchor number that has no bearing on [plaintiff’s] damages.” Id.

       This Court agrees with the reasoning in Lucca and concludes that evidence of the

underinsured motorist policy is both irrelevant and unfairly prejudicial. First, the amount of the

policy limit is irrelevant to the sole issue for the jury to resolve: the extent and value of Ms.

Schmerling’s injuries. In assessing Ms. Schmerling’s injuries, the jury must focus on her

symptoms, medical bills, and evidence of future medical needs. The underinsured motorist

policy limit does not assist the jury in making these determinations. On this issue, plaintiffs

argue that the policy limit is relevant in establishing defendant’s contractual duties, but

defendant’s duties are not in dispute.

       In addition, the relevance of this evidence is substantially outweighed by the danger of

unfair prejudice in that it gives the jury an “anchor number” that does not reflect Ms.

Schmerling’s actual damages. See Lucca, 2016 WL 3632717, at *3. For example, the policy

limit might cause the jury to inflate its damages calculation based on an improper assumption

that Ms. Schmerling’s injuries exceed the policy amount. Thus, evidence of the underinsured

motorist policy limit must be excluded.

       B.      Settlement Negotiations and Amount

       Defendant contends that evidence of Ms. Schmerling’s settlement is irrelevant, is




                                                   4
inadmissible under Federal Rule of Evidence 408,2 and, if admitted, would be unfairly

prejudicial. Plaintiffs argue this evidence is important for the jury to understand to evaluate Ms.

Schmerling’s claims.

          For reasons similar to those articulated above, the Court concludes this evidence must be

excluded. The settlement amount is irrelevant to the extent of Ms. Schmerling’s injuries and

would not assist the jury in reaching a verdict. Moreover, as with the underinsured motorist

limit, any minimal probative value of this evidence is substantially outweighed by the danger of

unfair prejudice, confusing the issues, and misleading the jury. See Schwendinger-Roy v. State

Farm Mut. Auto. Ins. Co., No. 11-445, 2012 WL 13034915, at *1 (W.D. Pa. July 10, 2012)

(“[T]he probative value of the third-party settlement amount, if any, is outweighed by the risks of

unfair prejudice, confusing the issues and misleading the jury.”). Learning the amount of Ms.

Schmerling’s settlement could easily cause the jury to value her injuries at that amount or to infer

that her injuries are actually greater than the amount for which she settled. In either scenario, the

jury would be making a decision influenced by a settlement not in issue rather than evidence of

Ms. Schmerling’s injuries. Thus, evidence of Ms. Schmerling’s settlement must be excluded.

    IV.      CONCLUSION

          For the foregoing reasons, the Court adopts defendant’s position covering the way in

which this case will be presented to the jury. It will be presented to the jury as a personal injury

case. Plaintiffs are prohibited from offering testimony or other evidence of Ms. Schmerling’s

underinsured motorist coverage or her settlement negotiations and agreement with the tortfeasor.



2
  Plaintiffs make no argument with respect to Rule 408 in their memorandum. To the extent that they seek to
introduce Ms. Schmerling’s settlement agreement to prove or disprove “the validity or amount” of her damages, this
evidence is inadmissible under Rule 408. See Fed. R. Evid. 408 (providing that evidence of “furnishing, promising,
or offering—or accepting, promising to accept, or offering to accept—a valuable consideration in compromising or
attempting to compromise the claim” is inadmissible “either to prove or disprove the validity or amount of a
disputed claim,” among other things).

                                                        5
As such, defendant’s objections to plaintiffs’ pretrial submissions addressing these issues are

sustained. An appropriate Order follows.




                                                 6
